Rubin, J.,
dissents in a memo as follows: Reversal in this matter is predicated solely on the application of the "open run” doctrine, a defense that has apparently not been applied in a case in this State for the last half-century. Defendant does not assign error to Supreme Court’s charge on assumption of risk or emergency. Rather, it asserts that the court erred in failing to further instruct the jury that the engineer was entitled to assume any person on the tracks would remove himself from danger at the approach of the train. Defendant does not demonstrate, however, that the "open run” doctrine, which developed under the standard of contributory negligence, remains viable following the adoption of comparative negligence in this State. It would seem that the doctrine has been relegated to historical obscurity along with the doctrine of the last clear chance (Prosser, Torts § 67, at 439 [4th ed]).
*145Furthermore, no recent authority is cited which suggests that a court is required to give instructions specific to the facts of a case. Indeed, the abandonment of the distinction among trespasser, licensee and invitee was met with the objection that "no guidance is offered courts or juries for particular cases or classes of cases” (Basso v Miller, 40 NY2d 233, 243 [Breitel, Ch. J., concurring]) and that, in resolving the issues presented, the majority at the Court of Appeals worked a "wholesale abandonment of rules and principles” contrary to "the grand tradition of the common law” (Scurti v City of New York, 40 NY2d 433, 443 [Breitel, Ch. J., concurring in part and dissenting in part]). This debate was resolved some two decades ago in favor of the application of general principles of tort law and against the application of particularized rules to specific categories of negligence (Scurti v City of New York, supra, at 441-442; Basso v Miller, supra, at 241). Nothing in the Pattern Jury Instructions applicable to the railroad’s duty of care under these circumstances suggests otherwise (PJI 2:176 [1993 Supp]).
Accordingly, the judgment should be affirmed.